Appellant was convicted of theft, and assessed a penalty of ten years in the penitentiary.
The facts show the theft of an automobile, and the charge of the court correctly gave the law to the jury. There are no bills of exception in the record. We do find, however, in the amended motion for a new trial, appended thereto, two affidavits that attempt to raise the issue of insanity, which issue was not raised in any way in the trial. We also note that no testimony appears in the record to have been offered on the hearing of this motion.
In our opinion, the affidavits themselves are insufficient to raise the issue properly. One of the affidavits merely states that in the opinion of the affiant the appellant was not a rational person, and it was apparent to the affiant that appellant "was not a person of balanced mind." The second affidavit, made by appellant's father, makes the flat statement: "That I am convinced my son is insane. That this condition of his mentality has been brought as a result of the various and sundry accidents he has encountered during the past years in living a life that has been devoid of self-restraint." It is not shown that the affiant is an expert on the question of insanity, and it is not further shown other than above stated upon what facts the witness draws his conclusion relative to the insanity of appellant; nothing further appears other than that the affiant was convinced that his son was insane, no reason being given for such conviction of affiant, and under the lack of any facts given, either in the affidavits or on the hearing of the motion, we think the court was correct in overruling the motion for a new trial.
The facts are sufficient to show the theft of an automobile by appellant, and the judgment is affirmed.